STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS

                                                                                FILED
In re: L.G.-1, L.G.-2, K.G., and J.G.                                      November 21, 2016
                                                                               RORY L. PERRY II, CLERK
                                                                             SUPREME COURT OF APPEALS
No. 16-0673 (Roane County 15-JA-48, 15-JA-49, 15-JA-50, & 15-JA-51)              OF WEST VIRGINIA




                              MEMORANDUM DECISION

        Petitioner Mother A.B., by counsel D. Kyle Moore, appeals the Circuit Court of Roane
County’s June 17, 2016, order terminating her parental rights to eight-year-old L.G.-1, six-year­
old L.G.-2, three-year-old K.G., and one-year-old J.G.1 The West Virginia Department of Health
and Human Resources (“DHHR”), by counsel Lee Niezgoda, filed its response in support of the
circuit court’s order. The guardian ad litem (“guardian”), Anita Harold Ashley, filed a response
on behalf of the children supporting the circuit court’s order. On appeal, petitioner argues that
the circuit court erred in finding that she abused and neglected her children.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In November of 2015, the DHHR filed an abuse and neglect petition against petitioner
and the father. The DHHR alleged that the parents’ drug abuse resulted in the children’s abuse.
The DHHR also alleged that the home was filthy and unsanitary, the children had not received
proper dental care, and the parents denied a DHHR worker entry into the home. The DHHR
further alleged that petitioner and the father were involved in a pending abuse and neglect case in
Jackson County, West Virginia and they refused to cooperate with services in that case.
Subsequently, the circuit court held a preliminary hearing wherein petitioner and the father failed
to appear because they were not properly served. The parties’ counsel was present. A DHHR
worker testified that both parents were non-compliant with her requests to enter the home
following a referral and had visible sores on their bodies that were “consistent with drug use.”

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990). Additionally, because two of the children in this matter share
the same initials, the Court will refer to them as L.G.-1 and L.G.-2 throughout this memorandum
decision.


                                                1


The worker also testified that petitioner ultimately let the worker in the home and petitioner
appeared to be groggy, disheveled, and staggering. The circuit court granted petitioner and the
father leave to file a motion for a supplemental preliminary hearing due to lack of notice. Neither
petitioner nor the father requested a supplemental preliminary hearing in this matter.

         In January of 2016, the circuit court held an adjudicatory hearing wherein petitioner
testified that neither she nor the father had substance abuse problems, they were not abusing
drugs, and both would “pass a drug screen that day.” The circuit court ordered petitioner and the
father to submit to random drug screens during a recess. Following the screen, petitioner tested
positive for amphetamines and Suboxone. The father tested positive for amphetamines,
Suboxone, and methamphetamines. Petitioner objected to the relevance of the drug screen to the
extent that it would be used as evidence of her drug use at adjudication. The circuit court noted
petitioner’s objection and stated that the positive drug screen would be relevant as to her
credibility as a witness. The father moved the circuit court to continue the remainder of the
hearing until the parties received laboratory confirmation of the drug screens.

        In February of 2016, the circuit court concluded the adjudicatory hearing and the results
of the parents’ prior positive drug screens were admitted into evidence. Petitioner testified and
admitted that she relapsed by using Suboxone following the removal of the children. The father
similarly admitted that he relapsed by using Suboxone following the removal of the children. A
DHHR worker testified that petitioner did not keep in contact with the DHHR and did not attend
random drug screens, which were a prerequisite to visitation with the children. At the close of the
DHHR’s evidence, petitioner moved the circuit court to continue the hearing for another day so
that she could present additional witnesses. The circuit court granted her motion and ordered
petitioner and the father to submit to random drug screens following the hearing. Subsequently,
the mother presented the testimony of her aunt who stated that she had not recently observed
either petitioner or the father using drugs, as she did in the past. She admitted, however, that she
had not observed either party recently and had only seen them “a couple of times” in the last
year. Based on the evidence presented at the adjudicatory hearing, the circuit court found by
clear and convincing evidence that petitioner suffered from substance abuse issues that adversely
affected her ability to parent her children and resulted in the children’s abuse. Thereafter,
petitioner filed a motion for a post-adjudicatory improvement period.

        In May of 2016, the circuit court held a dispositional hearing and addressed petitioner’s
motion for a post-adjudicatory improvement period. Petitioner did not appear in person but was
represented by counsel. No cause was given for her absence but the father indicated that she was
aware of the hearing. A DHHR worker testified that petitioner failed to comply with the circuit
court’s orders. The worker testified that petitioner failed to submit to random drug screens,
except for the initial drug screen at the January of 2016 hearing. The worker also testified that
petitioner failed to visit the children because she refused to submit to random drug screens, failed
to submit to a psychological evaluation and parental fitness evaluation, and failed to keep in
contact with the DHHR. The circuit court found that petitioner failed to take responsibility for
her actions and failed to participate in services during the pendency of the proceedings. The
circuit court concluded that there was no reasonable likelihood that the conditions of abuse and
neglect could be corrected in the near future and denied petitioner’s motion for an improvement



                                                 2


period. Based on the evidence presented, the circuit court terminated petitioner’s parental rights
to the children by order dated June 17, 2016. It is from this order that petitioner appeals.

       This Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).


Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011). On appeal, petitioner argues that
the circuit court erred in admitting and relying on her failed drug screen as evidence at her
adjudication because it was taken more than two months after the removal of the children. The
Court, however, does not agree.

        Petitioner’s argument is premised entirely upon the allegation that her drug screen could
not be used to support adjudication in this matter because it was not relevant. Specifically,
petitioner argues that West Virginia Code § 49-4-601(i) requires that the adjudicatory findings
“must be based upon conditions existing at the time of the filing of the petition.” According to
petitioner, the results of her drug screen did not support adjudication because they were obtained
well after the petition’s filing.

        However, petitioner’s argument ignores the fact that the circuit court did not rely on the
drug screen results to find that she abused or neglected her children. Instead, the circuit court
specifically found that the results were relevant for purposes of determining petitioner’s
credibility. During the adjudicatory hearing, petitioner not only testified that she was not abusing
drugs at the time of the petition’s filing, but she also testified that she was not abusing drugs and
would pass a drug screen. As such, the circuit court ordered a screen and specifically stated that
it would consider a negative screen for the purposes of determining her credibility. Although
petitioner denied abusing drugs prior to the removal of the children, the circuit court was not
required to accept her testimony as true. We have previously held that “[a] reviewing court
cannot assess witness credibility through a record. The trier of fact is uniquely situated to make
such determinations and this Court is not in a position to, and will not, second guess such
determinations.” Michael D.C. v. Wanda L.C., 201 W.Va. 381, 388, 497 S.E.2d 531, 538 (1997).
Petitioner presented no evidence disputing the drug abuse allegations, other than her testimony
that she had been clean for approximately eight years despite her admitted relapse on Suboxone.
In fact, petitioner testified in open court that she would pass a random drug screen and then
                                                 3


tested positive for amphetamines and Suboxone. Thus, the circuit court determined that
petitioner’s failed drug screen was relevant to her credibility as a witness. As such, we find no
error in the circuit court’s admission of petitioner’s drug screen results into evidence.

        Additionally, to the extent that petitioner argues that there was insufficient evidence to
adjudicate her as an “abusing parent,” we also disagree. Specifically, petitioner asserts that the
circuit court erred when it considered her failed drug screen during adjudication because it was
not “evidence of a substance abuse problem prior to or at the time of removal” and the only basis
for termination. This argument ignores substantial evidence in the record on appeal. Even
without the evidence of petitioner’s positive drug screen, there was sufficient evidence that she
abused and neglected the children.

        According to West Virginia Code § 49-1-201, an abused child is one whose “health or
welfare is harmed or threatened by [a] parent, guardian or custodian who knowingly or
intentionally inflicts, attempts to inflict or knowingly allows another person to inflict, physical
injury or mental or emotional injury, upon the child or another child in the home.” Similarly, an
“[a]busing parent means a parent . . . whose conduct has been adjudicated by the court to
constitute child abuse or neglect as alleged in the petition charging child abuse or neglect.” Id.
We have also explained that

               “W.Va. Code, 49-6-2(c), [now § 49-4-601], requires the [DHHR], in a
       child abuse or neglect case, to prove ‘conditions existing at the time of the filing
       of the petition . . . by clear and convincing [evidence].’ The statute, however, does
       not specify any particular manner or mode of testimony or evidence by which the
       [DHHR] is obligated to meet this burden.” Syllabus Point 1, In Interest of S.C.,
       168 W.Va. 366, 284 S.E.2d 867 (1981).

Syl. Pt. 1, In re Joseph A., 199 W.Va. 438, 485 S.E.2d 176 (1997) (internal citations omitted).

         Upon our review, we find that the record demonstrates that the circuit court was
presented with ample evidence of petitioner’s abuse. Moreover, it is clear that substance abuse
was not the only issue upon which petitioner was adjudicated. In addition to the testimony that
petitioner appeared to have sores and marks on her face and arms that were consistent with signs
of substance abuse, the circuit court was presented with evidence that petitioner’s home was in
an unsanitary and unlivable condition and she failed to secure dental treatment for the children.
A DHHR worker testified that the home was filthy, the mattresses and bedding were dirty, and
the children were not clean. The worker also testified that the oldest child, L.G.-1, had only been
to a dentist once and had four of her teeth extracted due to “bottle rot.” The worker further
testified that another child, K.G., required emergency dental surgery as a result of severe tooth
decay. Petitioner admitted that the three youngest children had never been to a dentist and still
drank from a baby bottle. Based upon the record, the evidence of abuse and neglect is sufficient
to support the circuit court’s findings that petitioner was an abusing parent and that the children
were abused and neglected.

       For the foregoing reasons, the circuit court’s June 17, 2016, termination order is hereby
affirmed.

                                                4


                                       Affirmed.

ISSUED: November 21, 2016

CONCURRED IN BY:

Chief Justice Menis E. Ketchum
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                 5